                Case 1:19-cr-00166-VEC Document 179 Filed 05/27/20 Page 1 of 1




                                     -----------------------------------------------------------------------------------------------------------------



                        11 BROADWAY, SUITE 715                                               NEW YORK, NEW YORK 10004
                             Tel. (212) 344-5180                                             www.criminal-defense.nyc

MEMO ENDORSED                                                                                                                                              May 26, 2020
       The Honorable Valerie E. Caproni
       U.S. District Court Judge                                                                                                            USDC SDNY
       Southern District of New York                                                                                                        DOCUMENT
       40 Foley Square                                                                                                                      ELECTRONICALLY FILED
       New York, New York 10007                                                                                                             DOC #:
                                                                                                                                            DATE FILED: 5/27/2020
       VIA ECF

              Re:     United States v. Patrick Avila, et al., 19-cr-166 (VEC)

       Dear Judge Caproni,

               I am CJA counsel to Leon Smalls in the above-captioned matter. I write to respectfully
       request an adjournment of Mr. Smalls’ sentencing, currently scheduled for June 10. This application
       is made with the consent of the government.
               Both parties have already submitted their memoranda and the pre-sentencing report is
       complete. However, my client wishes to write to Your Honor and/or speak at sentencing, and I
       have been unable to meet with him to prepare for that in light of the current protocols. Also, in light
       of the virus situation, it seems unlikely that an in-person sentencing hearing will be possible for all
       parties in about two weeks from now. As such, we respectfully request an adjournment until
       September, or until a date the Court deems fit and convenient. Thank you.


 Application GRANTED in part. Sentencing                                                                Respectfully submitted,
 for Mr. Smalls is adjourned to July 30, 2020,
 at 2:00 p.m. If attorney visits have not                                                               ______________/s/__________________
 resumed before July 1, 2020, Defendant may                                                             Matthew Galluzzo
 renew his application for an adjournment.
                                                                                                        Counsel for Leon Smalls
       Cc:
                                                                                                                                                         SO ORDERED.
       AUSA Jamie Bagliebter


                                                                                                                                                                           5/27/2020
                                                                                                                                                         HON. VALERIE CAPRONI
                                                                                                                                                         UNITED STATES DISTRICT JUDGE
